UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1220


JOHNSON D. KOOLA,

                    Debtor - Appellant,

             v.

DITECH FINANCIAL LLC; US BANK TRUST, N.A., as Trustee for the LSF10
Master Participation Trust (US Bank),

                    Creditors - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:19-cv-00429-RMG)


Submitted: August 20, 2020                                        Decided: August 24, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnson D. Koola, Appellant Pro Se. Brian Allen Calub, MCGUIREWOODS, LLP,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnson D. Koola appeals from the district court’s orders: (1) affirming the

bankruptcy court’s orders denying confirmation of his Chapter 13 plan, denying a new trial,

and dismissing his Chapter 13 bankruptcy case, and (2) denying his motion for

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Koola v. Ditech Fin. LLC, No. 2:19-

cv-00429-RMG (D.S.C. Dec. 26, 2019 & Feb. 4, 2020). We deny Koola’s motion for

appointment of counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2